Case 1:21-cr-00124-TSE Document 24 Filed 05/19/21 Page 1 of 3 PagelD# 62

 

IN THE UNITED STATES DISTRICT COURT FOR THE. ya Saar
EASTERN DISTRICT OF VIRGINIA oe

  
 

Alexandria Division

CLERK, U.S. DISTRIGT COUR
, Al Ga At if

UNITED STATES OF AMERICA ) No. 1:21-cr- | 4
)
Vv. ) Count |
) Conspiracy to distribute
KYLE JOSEPH ROBERTSON, ) fentanyl,
a/k/a “Apple” ) 21 U.S.C. §§ 841, 846
)
) Forfeiture Notice
Defendant. )

May 2021 Term - At Alexandria
INDICTMENT
Count 1
THE GRAND JURY CHARGES THAT:
Conspiracy to Distribute Fentanyl
Beginning in or about January 2020, and continuing thereafter up to and including
on or about February 17, 2021, the exact dates being unknown to the Grand Jury, in the
Eastern District of Virginia and elsewhere, the defendant, KYLE JOSEPH ROBERTSON
(a/k/a Apple), did unlawfully, knowingly, and intentionally combine, conspire,
confederate, and agree with other persons, both known and unknown to the Grand Jury, to
unlawfully, knowingly, and intentionally distribute a mixture and substance containing 40
grams or more of a detectable amount of N-phenyl-N-[1-(2-phenylethy1)-4-piperidiny]|
propenamide (Fentanyl), a Schedule I] controlled substance, in violation of Title 21, United
States Code, Section 841(a)(1) and (2) and (b)(1)(B).

(In violation of Title 21, United States Code, Section 846).
Case 1:21-cr-00124-TSE Document 24 Filed 05/19/21 Page 2 of 3 PagelD# 63

Forfeiture Notice

The Grand Jury finds that there is probable cause that the property described in this
NOTICE OF FORFEITURE is subject to forfeiture pursuant to the statutes described
herein.

Defendant KYLE JOSEPH ROBERTSON (a/k/a Apple) is hereby notified,
pursuant to Federal Rule of Criminal Procedure 32.2(a), that upon conviction of any
offense set forth in this Indictment, the defendant shall forfeit to the United States, pursuant
to 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c), any firearm or ammunition used in or
involved in the violation.

Defendant KYLE JOSEPH ROBERTSON (a/k/a Apple) is hereby notified,
pursuant to Federal Rule of Criminal Procedure 32.2(a), that upon conviction of the offense
set forth in Count 1, he shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a),
the following: (1) any property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of the violation; and (2) any property used, or intended
to be used, in any manner or part, to commit, or to facilitate the commission of, the
violation.

Pursuant to 21 U.S.C. § 853(p), the defendant shall forfeit substitute property, if,
by any act or omission of the defendants, the property referenced above cannot be located
upon the exercise of due diligence; has been transferred, sold to, or deposited with a third
party; has been placed beyond the jurisdiction of the Court; has been substantially
diminished in value; or has been commingled with other property which cannot be divided

without difficulty.

3
Case 1:21-cr-00124-TSE Document 24 Filed 05/19/21 Page 3 of 3 PagelD# 64

All pursuant to Title 18, United States Code, Sections 924(d)(1); Title 21, United States
Code, Section 853(a); and Title 28, United States Code, Section 2461(c) and Federal Rule
of Criminal Procedure 32.2.

A TRUE BILL:

Pursuant to the E-Government Act,
The original of this page has been filed

Powe eeahin the Clerk's Office

Raj Parekh
Acting United States Attorney

By: broth
‘yan B. Bredemeier

Assistant United States Attorneys
